Ingraham, J.
(concurring):
The permission granted by this court in the order affirming the interlocutory judgment allowing the plaintiffs to serve an amended complaint was in addition and supplemental to the permission awarded by the interlocutory judgment. The right given to the plaintiffs did not depend upon the interlocutory judgment or any action of the court below or the clerk of that court. When, therefore, in pursuance of the authority given by this court the plaintiffs served an amended complaint, the defendants were bound to accept *336it and the ■ court below bound to enforce the order of this court granting such leave. There is certainly nó provision of the Gode of' Civil Procedure which authorizes the clerk of the Supreme Court,, of his own motion, to deny to a party a leave or privilege which this court has granted to him.
' I, therefqre, concur in the reversal'of the order and the granting-of the motion. ' '
Order reversed, with ten dollars costs and disburséments, and motion granted, with ten dollars costs'.